934 So. 2d 523 (2005)
Ronald Lee CRAIG, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D04-2305.
District Court of Appeal of Florida, Third District.
November 30, 2005.
Rehearing Denied May 4, 2006.
Ronald Lee Craig, in proper person.
Charles J. Crist, Jr., Attorney General, and Thomas C. Mielke, Assistant Attorney General, for appellee.
Before COPE, C.J., and FLETCHER and CORTIÑAS, JJ.
*524 PER CURIAM.
Ronald Lee Craig appeals an order denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. While the procedural history is somewhat complicated, the trial court conducted an evidentiary hearing on the defendant's Rule 3.850 claims and denied relief. Because the trial court's ruling is supported by competent substantial evidence, we affirm. See Blanco v. State, 702 So. 2d 1250, 1252 (Fla.1997). We need not reach the State's alternative argument that the motion was time-barred.
Affirmed.